DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	The amendment filed on 04-25-2022 has been entered and considered.
Claims 1-2 and 4-20 are pending in this application.
Claim 3 is canceled.
Claim Objections
2.	Claims 11-14 are objected to because of the following informalities:  
In claim 11 line 10 the term “with” needs to be changed to “within”.
	Claims 12-14 are objected to because of their dependency on the objected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 2 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the denial of the request when the resource identifier is not within the preset list which is vague and indefinite because claim 1 on which claim 2 depends from recites that the request will be processed (not denied) because a similar resource identifier will be provided when the resource identifier is not within the preset list.  Thus, it is not known the metes and the bounds of the claimed invention.
Claim 11 recites a “transmission control unit” in line 4 that is referred to in the specification as TCU (see at least Fig.3 element 304 and/or [0047] and/or [0073]) and a “telematics control unit” in line 14 that is also referred to in the specification as TCU (see at least [0002] and/or [0020]).  However, claim 11 is referring to the above terms as different elements that are not referring back to the same element (TCU) as the specification and wherein this contradiction between the specification and the claimed language creates vagueness and indefiniteness.  Moreover, the terms “the router application” and “the vehicle” in line 14 have no antecedent basis.  Therefore, it is not known the metes and the bounds of the claimed invention.
Claim 12 is vague and indefinite because the request for the (original) resource identifier has been substituted by the similar resource identifier (see claim 11 from which claim 12 depends from) and therefore it is not clear nor known how the request can be sent to an endpoint server defined by the original resource identifier?  Thus, it is not known the metes and the bounds of the claimed invention.
Claim 13 is vague and indefinite for the same reason(s) as claim 2 since providing a similar resource identifier is an evidence that the request is processed and cannot be denied as claimed.  Moreover, Fig.6 shows that providing a similar resource identifier (S614) is after the plan data existed (YES to S606) and wherein when data plan does not exist (NO to S606) that will trigger providing different plans (S608).  Therefore, it is not known the metes and the bounds of the claimed invention.  
Claim 15 recites the limitation "the parent company" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is not clear if “the resource identifiers” in line 7 is referring back to the “preset list of resource identifiers” in line 3.  Moreover, the claim now recites “identifying parent companies of the prelist of the resource identifiers” and then recites that the processing of the resource identifier (request) is “when the resource identifier is identified as the parent company of the resource identifiers” which is vague and indefinite because it is not clear nor known the relationship between “the parent companies of the preset list of resource identifiers” and “the parent company of the resource identifiers” since it is not known if there are multiple parent companies of the resource identifiers or there is only one parent company of the resource identifiers.  Finally, based on the specification of at least [0090], it recites that “If multiple URLs are owned by a parent company, access may still be provided. For example, Instagram access may be given regardless if the URL is not within the whitelist if one of the accessible URLs is Facebook” and which means that even if the requested resource identifier is not within the preset list of the resource identifiers, the request will be processed since there is one resource identifier in the preset list of the resource identifiers for the parent company of the requested resource identifier (see the example of [0090]).  Therefore, it is not known the metes and the bounds of the claimed invention.  In regard of prior art, the claim is rejected as best understood such that the request is processed when the resource identifier is identified to be one the resource identifiers of the preset list of resource identifiers.
Claims 14 and 16-20 are rejected because of their dependency on the rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurutome et al (US 2010/0087167) in view of Nakagawa et al (US 2016/0021001) and Sanchez et al (US 10,691,683).
For claim 1, Tsurutome discloses a system for managing data access in a vehicle, comprising: a memory for storing computer readable code; and a processor operatively coupled to the memory (see at least Fig.2; mobile device 120), the processor configured to: store a preset list of accessible resource identifiers for each account holder within the memory (see at least Fig.2; white listed 122 of mobile device 120 and/or [0030] and/or [0035]; storing (memory) white listed URLs (resource identifiers) in table 122 (preset list) for each user/account holder since the user at least pre-configures the white listed URLs); receive a data access request through a resource identifier (see at least Fig.3 step 204 and/or [0035]; receive a request (data access request) via a URL (resource identifier)); connect the data access request when the resource identifier is within the preset list of accessible resource identifiers within the memory (see at least Fig.3 steps 205a and 206 and/or [0038]-[0040]; requesting URL (connect the request) and permitting access when requested URL (resource identifier) is within the stored white listed URLS table (preset list)).  Tsurutome discloses all the claimed subject matter with the exception of explicitly disclosing that when the resource identifier is not within the preset list of accessible resource identifiers, connect the data access request to a similar resource identifier, wherein the similar resource identifier is provided by a dynamic management system which provides a similar site within the preset list as the requested resource identifier.  However, Nakagawa discloses an apparatus (dynamic management system) which switches a connection destination site (provides a similar site) based on a white list (preset list of accessible resource identifiers) (see at least [0003]), wherein if a connection destination site (requested URL) indicated in the request is not stored in the white list (not within the preset list of accessible resource identifiers), the apparatus (dynamic management system) connects the terminal to a substitutive site (provides a similar site) (see at least [0004]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Nakagawa into the system of Tsurutome for the purpose of at least avoiding an error and/or giving an alternative way to access the similar (substitutive) requested content when the requested URL/site is not within the white list (preset list).  Tsurutome further discloses that the mobile device is in the vehicle (see at least [0028]) and wherein the operations of the mobile device can be implemented by vehicle manufacturers (see at [0047]).  Tsurutome in view of Nakagawa discloses all the claimed subject matter with the exception of explicitly disclosing that the memory (mobile device) is on the vehicle.  However, Sanchez discloses that a mobile device (including its memory) is embedded in a vehicle (see at least col.3 lines 57-67). Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Sanchez into the system of Tsurutome in view of Nakagawa for the purpose of at least benefitting from all the technology and/or the computation/processing capabilities that a mobile device can offer.  
For claim 2, Tsurutome further discloses wherein the processor denies the data access request when the resource identifier is not within the preset list of accessible resource identifiers (see at least Fig.3 steps 205a/b and/or [0039]-[0040]; rejecting (denies) the requested URL when it is not within the white listed URLs table).
For claim 5, Tsurutome further discloses wherein the data access request is from a personal mobile device (see at least [0005] and/or [0018]; at least mobile personal PC).
For claim 6, Tsurutome further discloses wherein the data access request is from an onboard vehicle device (see at least [0005] and/or [0018]; at least in vehicle (onboard) music player...etc).
For claim 7, Tsurutome further discloses wherein the onboard vehicle device is a rear entertainment system (see at least [0005] and/or [0018]; at least in vehicle (onboard) music player...etc).
For claim 8, Tsurutome further discloses wherein the preset list of accessible resource identifiers is stored in a vehicle router application (see at least [0039] and/or Fig.2; locally stored white listed URLs 122).
For claim 9, Tsurutome further discloses wherein the preset list of accessible resource identifiers is stored in a remote server (see at least [0034] and/or claim 9; compiling/providing the white listed URLs at/from the remote server implies storing the white listed URLs in the server first).
For claim 11, Tsurutome discloses a non-transitory machine-readable storage medium comprising instructions, which when implemented by one or more machines, cause the one or more machines to perform operations (see at least Fig.2; mobile device 120) comprising: receiving a data access request for a resource identifier (see at least Fig.3 step 204 and/or [0035]; receive a request (data access request) via a URL (resource identifier)) from a vehicle transmission control unit (see at least [0018]; at least in-vehicle telematic hardware or navigation device…etc); accessing a data plan associated with the vehicle transmission control unit (see at least Fig.3 step 205a and/or [0038]-[0040]; accessing the white listed URLs table (data plan) associated with the in-vehicle device(s)); determining whether the resource identifier is within a preset list of accessible resource identifiers defined by the data plan (see at least Fig.3 step 205a and/or [0038]-[0040]; comparing the requested URL (resource identifier) against the white listed URLs (preset list) defined in the table (data plan)); and processing the data access request for the resource identifier when the resource identifier is within the preset list of accessible resource identifiers (see at least Fig.3 steps 205a and 206 and/or [0038]-[0040]; requesting URL (processing the request) and permitting access when requested URL (resource identifier) is within the stored white listed URLS (preset list) table (data plan)) stored on the router application (see at least [0039] and/or Fig.2; locally stored white listed URLs 122).  Tsurutome discloses all the claimed subject matter with the exception of explicitly disclosing that when the resource identifier is not within the preset list of accessible resource identifiers, substituting to a similar resource identifier from a dynamic management system, wherein the dynamic management system provides a similar site within the preset list as the requested resource identifier; and processing the data request.  However, Nakagawa discloses an apparatus (dynamic management system) which switches a connection destination site (provides a similar site) based on a white list (preset list of accessible resource identifiers) (see at least [0003]), wherein if a connection destination site (requested URL) indicated in the request is not stored in the white list (not within the preset list of accessible resource identifiers), the apparatus (dynamic management system) connects the terminal to a substitutive site (provides a similar site) (see at least [0004]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Nakagawa into the system of Tsurutome for the purpose of at least avoiding an error and/or giving an alternative way to access the similar (substitutive) requested content when the requested URL/site is not within the white list (preset list).  Tsurutome further discloses that the mobile device is in the vehicle (see at least [0028]) and wherein the operations of the mobile device can be implemented by vehicle manufacturers (see at [0047]).  Tsurutome in view of Nakagawa discloses all the claimed subject matter with the exception of explicitly disclosing that the router application (mobile device) is in communication with a telematics control unit within the vehicle.  However, Sanchez discloses that a mobile device (including its router application “at least storage/memory”) is embedded in a vehicle (see at least col.3 lines 57-67) and wherein the mobile device (router application) is in communication with a telematics control unit within the vehicle (see at least col.3 lines 57-67; mobile device configured to receive telematics data (in communication with telematics control unit) within the vehicle). Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Sanchez into the system of Tsurutome in view of Nakagawa for the purpose of at least benefitting from all the technology and/or the computation/processing capabilities that a mobile device can offer.  
For claim 12, Tsurutome further discloses wherein processing the data access request for the resource identifier comprises sending the data access request to an endpoint server defined by the resource identifier (see at least Fig.1: remote services 130 (endpoint server(s)) and/or [0041]-[0042]; passing on the request for the given URL to the respective remove service 130 (endpoint server)).
For claim 13, Tsurutome further discloses wherein the operations comprise denying the request when the data plan does not exist (see at least Fig.3 steps 205a/b and/or [0039]-[0040]; rejecting (denies) the requested URL when it is within the black listed URLs table (plan does not exist) or the request URL is not within the white listed URLs table (plan does not exist)).
5.	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurutome in view of Nakagawa and Sanchez and further in view of Kelly (US 2013/0333039).
For claim 4, Tsurutome in view of Nakagawa and Sanchez discloses all the claimed subject matter with the exception of explicitly disclosing wherein the processor receives input modifying the preset list of accessible resource identifiers within the memory.  However, Kelly discloses receiving input modifying (updating) the whitelist (the preset list) within the memory (see at least [0048]; the server provides (receiving input) updates (modifying) to the whitelist (the preset list) by at least replacing the whitelist).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kelly into the system of Tsurutome in view of Nakagawa and Sanchez for the purpose of at least keeping the whitelist up-to-date (updating/modifying).
For claim 10, Tsurutome discloses wherein the preset list of accessible resource identifiers is stored in a vehicle router application (see at least [0039] and/or Fig.2; locally stored white listed URLs 122).   Tsurutome further discloses wherein the preset list of accessible resource identifiers is stored/sent in/from a remote server (see at least [0034] and/or claim 9; compiling/providing the white listed URLs at/from the remote server implies storing the white listed URLs in the server first).  Tsurutome in view of Nakagawa and Sanchez discloses all the claimed subject matter with the exception of explicitly disclosing wherein the preset list is updated periodically from the remote server.  However, Kelly discloses storing the whitelist in the remote server and periodically updating the whitelist (the preset list) from the remote server (see at least [0048]; the server provides periodic updates to the whitelist by at least replacing the whitelist).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kelly into the system of Tsurutome in view of Nakagawa and Sanchez for the purpose of at least keeping the whitelist up-to-date (updating).
6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsurutome in view of Nakagawa and Sanchez and further in view of Cho (US 2017/0134503).
For claim 14, Tsurutome further discloses wherein the data plan (preset list of accessible resource identifiers in the table) is stored in a remote server (see at least [0034] and/or claim 9; compiling/providing the white listed URLs at/from the remote server implies storing the white listed URLs in the server first).  Tsurutome in view of Nakagawa and Sanchez discloses all the claimed subject matter with the exception of explicitly disclosing wherein the data plan is stored in a cloud computing structure.  However, Cho discloses the use of cloud server for storage (see at least Fig.3 and/or [0131]; use of at least cloud server for storage).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cho into the method/CRM of Tsurutome in view of Nakagawa and Sanchez for the purpose of at least storage and/or benefitting from all the cloud structure that can offer such as scalability, reliability and/or accessibility.
7.	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsurutome in view of Sanchez et al (US 10,691,683) and Kelly (US 2013/0333039).
For claim 15, Tsurutome discloses computer-implemented method for processing a resource identifier request in a vehicle (see at least Fig.1 and/or Fig.3 and/or [0003]; processing URL request (resource identifier) by the mobile device 120 in a vehicle), comprising: storing a preset list of resource identifiers (see at least Fig.2; white listed 122 and/or [0030] and/or [0035]; storing (memory) white listed URLs (resource identifiers) in table 122 (preset list) of the mobile device 120); identifying parent companies of the preset list of resource identifiers (see at least Fig.2; white listed 122 and/or [0030] and/or [0035]; wherein the white listed URLs (resource identifiers) in table 122 identify/directed to companies and/or parent companies); receiving a data access request through a resource identifier (see at least Fig.3 step 204 and/or [0035]; receive a request (data access request) via a URL (resource identifier)); processing the data access request when the resource identifier is identified as the parent company of the stored resource identifiers (see at least Fig.3 steps 205a and 206 and/or [0038]-[0040]; requesting URL (processing the request) and permitting access when requested URL (resource identifier) is within the white listed URLs (identifying the parent company/companies (URLs) in the white listed)).  Tsurutome further discloses that the mobile device is in the vehicle (see at least [0028]) and wherein the operations of the mobile device can be implemented by vehicle manufacturers (see at [0047]).  Tsurutome discloses all the claimed subject matter with the exception of explicitly disclosing that the storing of the preset list (memory of the mobile device) is in the vehicle and wherein a router application (mobile device) is in communication with a telematics control unit within the vehicle.  However, Sanchez discloses that a mobile device (including its router application “at least storage/memory”) is embedded in a vehicle (see at least col.3 lines 57-67) and wherein the mobile device (router application) is in communication with a telematics control unit within the vehicle (see at least col.3 lines 57-67; mobile device configured to receive telematics data (in communication with telematics control unit) within the vehicle). Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Sanchez into the system of Tsurutome for the purpose of at least benefitting from all the technology and/or the computation/processing capabilities that a mobile device can offer.  Tsurutome further discloses wherein the preset list of accessible resource identifiers is stored/sent in/from a remote server (see at least [0034] and/or claim 9; compiling/providing the white listed URLs at/from the remote server implies storing the white listed URLs in the server first).  Tsurutome in view of Sanchez discloses all the claimed subject matter with the exception of explicitly disclosing periodically synchronizing the preset list (the whitelist) through a remote endpoint server.  However, Kelly discloses storing the whitelist in the remote server and periodically synchronizing the whitelist (the preset list) through a remote endpoint server (see at least [0048]; the server provides periodic updates to the whitelist by at least replacing the whitelist (synchronizing)).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kelly into the method of Tsurutome in view of Sanchez for the purpose of at least keeping the whitelist up-to-date (synchronized).
For claim 16, Tsurutome further discloses wherein the preset list is based on a data plan (see at least Fig.3 step 205a and/or [0038]-[0040]; the white listed URLs (preset list) defined in the table (data plan)).
For claim 17, Tsurutome further discloses verifying whether the data plan exists (see at least Fig.3 step 205a and/or [0038]-[0040]; comparing (verifying) the requested URL (resource identifier) against the white listed URLs (preset list) defined in the table (data plan exists)).
8.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsurutome in view of Sanchez and Kelly and further in view of Kohli et al (US 2016/0205109).
For claim 18, Tsurutome in view of Sanchez and Kelly discloses all the claimed subject matter with the exception of explicitly disclosing displaying the preset list when the resource identifier is not within the preset list.  However, Kohli discloses the blacklist (the resource identifier is not within the preset list) and the whitelist and the use of GUI to display at least the backlist and/or the whitelist (see at least Fig.3 and/or [0026] and/or [0056]).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kohli into the method of Tsurutome in view of Sanchez and Kelly for the purpose of at least displaying the URLs list (white listed) to avoid at least requesting the non-whitelist (blacklist) URLs.
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsurutome in view of Sanchez and Kelly and further in view of Pattabiraman et al (US 2016/0088163).
For claim 19, Tsurutome in view of Sanchez and Kelly discloses all the claimed subject matter with the exception of explicitly disclosing displaying a pricing plan for upgraded options to increase a number of resource identifiers in the preset list.  However, Pattabiraman discloses a user interface for displaying a pricing plan to subscribe to or add usage balance (upgraded options) (see at least claim 5).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Pattabiraman into the method of Tsurutome in view of Sanchez and Kelly for the purpose of at least displaying more plan options to increase the URLs in the whitelist by allowing user to choose the most convenient data plan to do so. 
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsurutome in view of Sanchez and Kelly and further in view of Cho (US 2017/0134503).
For claim 20, Tsurutome in view of Sanchez and Kelly discloses all the claimed subject matter with the exception of explicitly disclosing wherein the remote endpoint server is in a cloud computing structure.  However, Cho discloses the use of cloud server (see at least Fig.3 and/or [0131]; use of at least cloud server for storage).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Cho into the method of Tsurutome in view of Sanchez and Kelly for the purpose of at least storage and/or benefitting from all the cloud structure that can offer such as scalability, reliability and/or accessibility.
Response to Arguments
11.	Applicant’s arguments with respect to claims 1-2 and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in regard of the newly introduced references of at least Nakagawa et al (US 2016/0021001) and/or Sanchez et al (US 10,691,683).  Furthermore, and just for the sake of argument, in regard of claim 15, Tsurutome further discloses identifying parent companies of the preset list of resource identifiers and which can be seen in at least Fig.2 (white listed 122) and/or [0030] and/or [0035] where it shows that the white listed URLs (resource identifiers) stored in table 122 identify and are directed to companies and/or parent companies.  Moreover, Tsurutome further discloses processing the data access request when the resource identifier is identified as the parent company of the stored resource identifiers and which can be seen at least Fig.3 steps 205a and 206 and/or [0038]-[0040] where it shows that the permitting access to the requested URL that identifies the company and/or the parent company when the requested URL (resource identifier) is within the white listed URLs (identifying the parent company/companies (URLs) in the white listed)). 
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467